Citation Nr: 0733803	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-39 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1978, and from January 1979 to February 1986.  The appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   June 2005 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen a service 
connection claim for the cause of the veteran's death.  

In February 2006, the appellant testified before a Decision 
Review Officer sitting at the RO, and in April 2007, she 
testified before the undersigned Veterans Law Judge sitting 
at the RO.  Copies of the hearing transcripts are of record 
and have been reviewed. 


FINDINGS OF FACT

1.  In December 2000, the Board determined that new and 
material evidence had not been submitted to reopen a service 
connection claim for the cause of the veteran's death; the 
appellant did not file a timely appeal, and that decision 
became final.

2.  Evidence received since the December 2000 Board decision 
raises a reasonable possibility of substantiating the service 
connection claim for the cause of the veteran's death.

3.  The veteran's death certificate reflects that he died in 
February 1998; the immediate cause of death was a self-
inflicted gunshot wound to the head.   

4.  At the time of his death, the veteran was service-
connected for diabetes mellitus (20 percent); residuals of 
cervical strain (20 percent); ventral hernia (20 percent); 
right sciatica (20 percent); status post hiatal hernia repair 
(10 percent); residuals of shell fragment wound of the left 
hand (10 percent); right knee chondromalacia patella (10 
percent); left knee chondromalacia patella (10 percent); 
tinnitus (noncompensable); bilateral hearing loss 
(noncompensable); pes planus (noncompensable); hemorrhoids 
(noncompensable); tension headaches (noncompensable); and 
retrograde ejaculation (noncompensable). 

5.  The medical evidence does not show that any diagnosed 
psychiatric disability was the result of an in-service 
disease or injury, or that the veteran had been diagnosed 
with PTSD during his lifetime.  

6.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities either 
caused or contributed substantially or materially to cause 
his death.


CONCLUSIONS OF LAW

1.  A December 2000 Board decision determining that new and 
material evidence had not been submitted to reopen a service 
connection claim for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2000); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).

2.  Evidence received since the December 2000 Board decision 
is new and material, and the appellant's service connection 
claim for the cause of the veteran's death is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A disability incurred or aggravated in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.302, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

In a December 2000 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
service connection claim for the cause of the veteran's 
death.  The appellant did not file a timely appeal, and the 
December 2000 decision became final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2000); currently 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

Since the December 2000 Board decision is final, the 
appellant's service connection claim for the cause of the 
veteran's death may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of he claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence associated with the claims folder at the time of 
the December 2000 rating decision included the veteran's 
service medical records, private medical records, VA medical 
records, police report dated February 9, 1998, death 
certificate, autopsy report, and lay statements.  Although 
the veteran's suicide was the result of mental unsoundness, 
the Board denied the appellant's claim in December 2000 on 
the basis that there was no evidence of a psychiatric 
disability in service or for many years later, and mental 
unsoundness leading to suicide was not caused by service or 
by a service-connected disability.  

As the last final disallowance of the appellant's service 
connection claim for the cause of the veteran's death was a 
December 2000 decision, the Board must now determine whether 
new and material evidence sufficient to reopen the claim has 
been received subsequent to the December 2000 Board decision.

On review, the Board finds that the appellant has submitted 
new and material evidence since the December 2000 Board 
decision sufficient to reopen her service connection claim 
for the cause of the veteran's death.  The evidence received 
since the December 2000 decision includes additional 
statements from the appellant, a suicide note, private and VA 
medical evidence, as well as hearing transcripts.  
Significantly, the suicide note, which the appellant 
indicates was written by the veteran, reads, in pertinent 
part, "The pain in my head is more than I can take."   
Since the veteran was service-connected for tension headaches 
and tinnitus, the Board finds that this newly-received 
suicide note substantially differs from the evidence 
previously considered in that it could be construed that his 
service-connected headaches or tinnitus contributed to his 
death.  Presuming the newly-received evidence credible for 
the purposes of reopening the claim, it raises a reasonable 
possibility that the veteran's death was due to a service-
connected disability.  That evidence, either by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  Therefore, the evidence is 
considered new and material for the purpose of reopening the 
service connection claim for the cause of the veteran's 
death.  Accordingly, the claim is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO reopened the 
claim and the statement of the case provided the appellant 
with the laws and regulations pertaining to consideration of 
the claim on the merits.  The discussion in the statement of 
the case considered the veteran's claim on the merits.  
Additionally the appellant has provided argument addressing 
his claim on the merits.  Accordingly, the Board finds that 
the appellant would not be prejudiced by its review of the 
merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Duties to Notify and Assist

In correspondence dated April 2005, the RO satisfied its duty 
to notify the appellant under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the appellant of: information and evidence necessary 
to substantiate her service connection claim for the cause of 
the veteran's death; information and evidence that VA would 
seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was 
instructed to submit any evidence in her possession that 
pertained to her claim.  

The record contains the veteran's service medical records, 
death certificate, report of investigation by medical 
examiner, report of toxicology examination, police department 
incident report, private medical evidence, and VA medical 
evidence.  Thus, the Board concludes that all identified and 
available treatment records have been secured.  Furthermore, 
the Board notes that the appellant was afforded two personal 
hearings.  VA has done everything reasonably possible to 
assist the appellant with respect to her claim for benefits 
in accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007).   The Board finds that the 
duties to notify and assist have been met.  

In light of the Board's denial of the appellant's claim, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2007) (harmless error).


III.  Factual Background

Private medical records dated from 1987 to 1991 show that the 
veteran had problems with anxiety.  An entry dated in 
December 1987 notes anxiety, improved. Another entry dated in 
May 1988 notes chronic stress disorder with anxiety. Another 
entry dated in August 1988 notes that the veteran was very 
anxious and depressed for no obvious reason.  It was noted 
that although he did not admit the cause of his anxiety, it 
was probably due to waiting for the results of his 
application for supervisor.  Entries dated later in 1988 and 
1989 show continued chronic anxiety and depression.  An entry 
dated in December 1990 shows that the veteran was very 
intense, jittery, and had a mild tremor; diagnosis was 
chronic anxiety and depression.  Another medical record dated 
in March 1991 notes that the veteran did not know the reason 
for his anxiety.  It was noted further that he had a lot of 
pressure on his job and was worried about his two boys and 
their drinking problem; the impression included "depression 
PTSD [post-traumatic stress syndrome]."

A VA outpatient treatment record dated in December 1996 
indicates that the veteran was having sleeping problems.  It 
was noted that this might have been related to his son's 
suicide in August.  VA treatment records dated in May and 
June 1997, the veteran complained of increased depression.  
It was noted that he lost his young son several months ago. 
He had been taking lithium for three years.  The assessment 
was bipolar disorder.  

The evidence of record contains police reports dated in 
February 1998, which show that the appellant was out of town 
and calling the police to check on her husband who had called 
her to tell her that he could not take it anymore and was 
going to end it all.  The police report notes that the 
appellant reported that her husband, the veteran, was very 
distraught over the death of their son, who had shot himself 
in the head in August 1996.  The police went to the appellant 
and veteran's home and found the veteran in the backyard, 
slumped in a chair with a gunshot wound to his head.  A gun 
was at his feet.  The veteran was pronounced dead at the 
scene.

The veteran's death certificate reflects that he died in 
February 1998 due to a self-inflicted gunshot wound of the 
head.  The veteran's death certificate does not reflect that 
there were other significant conditions affecting the cause 
of death.  

An autopsy report dated in February 1998 reflects that the 
cause of death was a gunshot wound of the head.  The manner 
of death was suicide.  The opinion of the examiner was that 
the veteran's death was due to a gunshot wound of the head.
In an undated statement from E. B., the veteran's sister, she 
noted that their mother had died approximately six months 
earlier.

In a statement dated in January 1999 from the veteran's 
brother-in-law and sister-in-law, respectively, it is noted 
that the veteran had been in the Army and served in Vietnam.  
According to their statement, before the veteran went to 
Vietnam, he was in good health and had a good mental attitude 
with a positive attitude toward life.  When he returned home 
from Vietnam, he was very uptight and had several physical 
problems with a shrapnel wound and hearing loss.  They 
believed that the veteran had been exposed to Agent Orange.  
The statement notes that the veteran returned home from 
Vietnam a mental, physical and emotional wreck.

According to a January 1999 statement, a private staff 
physician, Dr. Vendetti, indicated that the veteran was being 
treated for depression, in pertinent part, and noted that 
"these feelings of depression may be related to the cause of 
his death. "  

In 2005, the appellant submitted a suicide note, which reads, 
in pertinent part, "The pain in my head is more than I can 
take."   

During his lifetime, the veteran was service-connected for 
diabetes mellitus (20 percent); residuals of cervical strain 
(20 percent); ventral hernia (20 percent); right sciatica (20 
percent); status-post hiatal hernia repair (10 percent); 
residuals of shell fragment wound of the left hand (10 
percent); right knee chondromalacia patella (10 percent); 
left knee chondromalacia patella (10 percent); tinnitus 
(noncompensable); bilateral hearing loss (noncompensable); 
pes planus (noncompensable); hemorrhoids (noncompensable); 
tension headaches (noncompensable); and retrograde 
ejaculation (noncompensable).  




IV.  Legal Criteria - Service Connection Claim for the Cause 
of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).
In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2007).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2007); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


V.  Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's psychiatric 
disability was related to his military service, and 
ultimately led to his death by suicide.  Alternatively, the 
appellant suggests that the veteran's service-connected 
headaches or tinnitus substantially contributed to his death.  

As noted, the veteran's death certificate reflects that he 
died in February 1998 due to a self-inflicted gunshot wound 
of the head.  In adjudicating the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, the Board must consider whether the 
disability that caused the veteran's death, that is, suicide 
by self-inflicted gunshot, may be service-connected.  Under 
the laws administered by VA, service connection may be 
granted for the cause of death by suicide in situations in 
which it is established that at the time of death there was 
mental unsoundness due to or the proximate result of a 
service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self- destruction.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.302 (2007); see also Sheets v. 
Derwinski, 2 Vet. App. 512 (1992).  In the absence of a 
determination of an unsound mind, a veteran's death by 
suicide would be considered the result of his own willful 
misconduct, and service connection for the cause of death 
would be precluded.  See 38 C.F.R. §§ 3.301(a), 3.302(a) 
(2007).

Because the veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c).  As noted above, in order for 
suicide to constitute willful misconduct, the act of self- 
destruction must be intentional.  A person of unsound mind, 
however, is incapable of forming intent.

It is undisputed that the veteran suffered from psychiatric 
illness at the time of his demise.  Post-service records show 
diagnoses of bipolar disease, chronic anxiety, depression, 
"rule out PTSD," and a history of polysubstance abuse.  In 
January 1999, a private staff physician noted that the 
veteran's feelings of depression may be related to the cause 
of his death.  Based on the objective evidence of record, the 
Board finds that the veteran was not of sound mind at the 
time of his death or was not otherwise capable of forming the 
intent necessary for self-destruction.  Accordingly, the 
Board finds that the veteran's act of suicide does not 
constitute willful misconduct, as defined by the regulations, 
and will proceed with analysis of the appellant's claim on 
the merits.

While the post-service medical evidence reflects that the 
veteran had a psychiatric disability, variously diagnosed, 
the Board finds that there is no competent and persuasive 
evidence that the veteran's psychiatric disability implicated 
in his death was related to his period of active military 
service.  The veteran's service medical records are negative 
for any treatment for, or diagnosis of, a psychiatric 
disability, and there is no evidence of a psychosis within 
the first post-service year.  There is also no evidence 
suggesting a nexus between the veteran's psychiatric 
disability and service.  38 C.F.R. §§ 3.307, 3.309 (2007).  

With regard to the appellant's assertion that the veteran had 
PTSD which led to his death, the Board notes that service 
connection, including for the cause of the veteran's death, 
is predicated on a current diagnosed disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2007) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

In this case, the medical evidence does not show a confirmed 
diagnosis of PTSD.  Review of all medical evidence of record 
fails to show that the veteran ever met the DSM-IV criteria 
for PTSD.  In fact, this case was referred to a VA examiner 
in an effort to obtain an opinion as to whether the veteran 
had PTSD due to his combat service in Vietnam.  A May 2006 VA 
examiner had the opportunity to review the veteran's entire 
claims folder.  The examiner acknowledged a diagnosis of 
"rule out PTSD," but stated that such a diagnosis does not 
confirm a diagnosis unless later ruled in or out in 
additional documentation.  The examiner noted subjective 
symptoms, such as nightmares, anger, irritability, and 
avoidance.  The examiner also noted objective evidence of 
chronic anxiety, chronic stress, chronic depression, 
restlessness and bad dreams.  However, based on a review of 
all evidence of record, the examiner concluded that there is 
not sufficient evidence to confirm or establish a diagnosis 
of PTSD.  

Based on the absence of a psychiatric disability in service 
or a psychosis within the first post-service year, and the 
absence of any competent evidence associating psychiatric 
pathology to active duty, the Board finds that the evidence 
does not support a finding that the veteran's psychiatric 
disability should have been service-connected.  And as noted, 
the veteran was not diagnosed with PTSD according to DSM-IV 
criteria.    

In support of the appellant's alternative assertion that the 
veteran's service-connected headaches contributed to his 
death, she points to the veteran's suicide note which reads, 
in pertinent part, "The pain in my head is more than I can 
take."  It is unclear whether the veteran was referring to 
the actual pain in his head, i.e., headaches or tinnitus, or 
whether he was referring to his psychiatric disability.  The 
Board notes that the medical evidence does not relate the 
veteran's service-connected headaches or tinnitus to his 
death by suicide.  There is no indication in the record that 
the veteran's headaches or tinnitus were of such a severity 
to cause or substantially contribute to his death.  He was 
only in receipt of a noncompensable evaluation for tension 
headaches and tinnitus.  Treatment records show diagnoses of 
tension headaches in the early 1990's, but no reference to 
them closer to the veteran's death.  In the absence of 
medical evidence relating the veteran's headaches or tinnitus 
to his death, the Board concludes that the service-connected 
disabilities did not cause or substantially contribute to his 
death.  

Also, the appellant has not asserted, and the evidence does 
not show that any other service-connected disabilities caused 
or substantially contributed to the veteran's death.  

Rather, the preponderance of the evidence reflects that the 
veteran's decision to commit suicide by shooting himself in 
the head was due to distress over the death of his son in 
August 1996, who apparently also shot himself in the head. 

The only favorable evidence suggesting that the veteran's 
death is related to his period of military service is the 
appellant's testimony; and there is no indication that the 
appellant, as a layperson, has the requisite professional 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The RO obtained a medical opinion with regard to whether the 
veteran had been diagnosed with PTSD during his lifetime.  
However, the Board declines to obtain a medical nexus opinion 
with respect to whether the veteran's service-connected 
headaches or tinnitus contributed to his suicide.  As noted, 
the medical evidence does not suggest that the veteran's 
headaches or tinnitus (noncompensably disabling) were in any 
way related to his death.  Treatment records dated in the 
early 1990's show a diagnosis of tension headaches with a 
migraine component by history, but there is no suggesting in 
the clinical records leading up to this death that headaches 
and/or tinnitus were implicated in his demise.  As a result, 
any opinion relating the veteran's service-connected 
headaches or tinnitus to his death would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).

In summary, the Board finds that the veteran did not have a 
service-related psychiatric disability which led to his 
suicide, and the evidence does not show that a service-
connected disability, to include tension headaches and 
tinnitus, caused or substantially contributed to his death.  
The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  Therefore, it must be 
denied.




ORDER

New and material evidence has been submitted sufficient to 
reopen a service connection claim for the cause of the 
veteran's death; to this extent, the appeal is granted.

Service connection claim for the cause of the veteran's death 
is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


